Citation Nr: 0634194	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  03-33 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a dental 
disability.  

2.  Entitlement to service connection for the residuals of 
hepatitis.

3.  Entitlement to service connection for the residuals of an 
injury to the back, to include disabilities of the lumbar and 
cervical segments of the spine.

4.  Entitlement to service connection for a heart disability, 
to include a syncopal disorder and cardiac arrhythmia.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for a pulmonary 
disorder, to include the residuals of bronchitis and nasal 
flaryngitis.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty in the US Army from July 
1942 to December 1945.  He had additional service in the US 
Army Reserves [from December 1945 to December 1948, and from 
December 1948 to January 1953] and the Ohio Army National 
Guard [from March 1963 to July 1963].  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions rendered in December 
2001 and June 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO), located in Cleveland, Ohio.  The 
December 2001 action dealt with a dental claim whereas the 
June 2004 action covered the other issues now on appeal.  

In April 2006, a hearing on appeal was held before the 
undersigned, who is the Veterans Law Judge designated by the 
Chairman to conduct that hearing.  A transcript of the 
hearing was produced and included in the claims folder for 
review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board first notes that when the veteran provided 
testimony before the undersigned Veterans Law Judge in April 
2006, the veteran, with his representative present, was 
specifically asked to confirm which issues were on appeal.  
The veteran confirmed that the issues he was appealing were 
those involving the back, heart, hepatitis, the lungs, and 
headaches.  The veteran and his representative were silent 
with respect to any type of dental claim.  Because it is 
unclear from the record as to whether the veteran wishes to 
continue his appeal involving a dental claim, this matter is 
returned to the RO via the AMC for clarification.  

Additionally, the veteran has also asked that service 
connection be granted for various disorders and disabilities 
he claims began in or were caused by his service in the US 
Army during World War II.  The veteran's service medical 
record shows that he was treated for hepatitis, bronchitis, 
syncope, and the residuals of a motor vehicle accident.  With 
respect to the claim involving headaches, the veteran asserts 
that the headaches are the result of the motor vehicle 
accident, or, alternatively, related to his heart disorder.  

The record reflects that the veteran served in the US Army 
Reserves from 1948 to 1953, and in the Ohio Army National 
Guard in 1963.  An inspection of the service medical records 
included in the claims folder reveals the veteran's records 
from 1942 to 1945 have been obtained.  However, the service 
medical records post-1945 have not been requested, obtained, 
and included in the claims folder.  It is the Board's opinion 
that these records are necessary for review because they may 
corroborate the veteran's assertions that even after his 
active duty service he continued to suffer from the claimed 
disorders.  Hence, the claim must be remanded so that these 
documents may be included in the claims folder for review.  
The Board would add that because the veteran's medical 
records not included in the claims folder may be records that 
were destroyed by the National Personnel Records Center fire, 
a request for the Surgeon General records should occur during 
the remand process.  

VA regulations do not require that service connection be 
established by service medical records, but may be 
established by cognizable evidence from other medical and lay 
sources.  Smith v. Derwinski, 2 Vet. App. 147, 148 (1992).  
The United States Court of Appeals for Veterans Claims, 
hereinafter the Court, has further held that the "duty to 
assist" the appellant includes advising him that, even 
though service records were not available, alternate proof to 
support the claim will be considered.  Lanyo v. Brown, 6 Vet. 
App. 465, 469 (1994).

Additionally, the VA's Adjudication Procedure Manual provides 
that alternate sources of evidence may be utilized in a claim 
where there are missing records.  Such sources include 
statements from service medical personnel, "buddy" 
certificates or affidavits, employment physical examinations, 
medical evidence from hospitals and clinics, evidence from 
private physicians who may have treated, especially soon 
after separation, and letters written during service.  VA 
Adjudication Procedure Manual, Manual M21-1, Part III, 
Paragraph 4.25(c) (July 12, 1995).  Because it appears that 
the RO did not recognize the possibility that service medical 
records might be missing from the claim, the VA has not had 
the opportunity to advise the veteran regarding the 
alternative evidence that may be submitted.  Therefore, the 
RO/AMC should contact the veteran and advise him that, in 
light of his possibly missing records, he may provide such 
alternative evidence.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  As reported, the veteran's service 
medical records indicate that while in service he was treated 
for the residuals of a motor vehicle accident, hepatitis, a 
syncopal disorder, and conditions affecting the lungs.  The 
post-service medical records suggest that he may now suffer 
from disabilities that may be related or etiologically linked 
to the service conditions.  Nevertheless, there are no 
medical documents that specifically rule out the possibility 
that these disorders began in, were caused by, or were 
aggravated via his military service.

Therefore, it is the opinion of the Board that thorough and 
contemporaneous medical examinations which take into account 
the records of prior medical treatment, along with the 
veteran's complete service personnel records, should be 
accomplished, so that the disability evaluation will be a 
fully informed one in regards to the appellant's claims.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Based upon the 
evidentiary record in the instant case, as discussed above, 
and in light of the applicable provisions of the VCAA 
[Veterans Claims Assistance Act of 2000 - 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005)], it is 
the Board's opinion that such examinations should be afforded 
the veteran before the Board's decision on the merits of his 
claim is issued.  See also 38 C.F.R. § 4.2 (2006) (". . . if 
the [examination] report does not contain sufficient detail, 
it is incumbent on the rating board to return the report as 
inadequate for rating purposes"); 38 C.F.R. § 4.10 (2006) 
(the examiner must give a "full description of the effects 
of disability upon the person's ordinary activity"); 
Schafrath v. Derwinski, 1 Vet. App. 589, 594.  Because a 
physician has not commented specifically on the veteran's 
contentions and assertions, the claim is remanded for the 
purpose of obtaining additional medical information that 
would provide answers to the veteran's contentions.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO/AMC for the following development:

1.  The RO/AMC must contact the veteran 
and discover whether he still wishes to 
pursue his dental claim or if he is 
withdrawing his claim involving the 
teeth.  The response received from the 
veteran should be included in the claims 
folder for review.  

a.  If and only if the veteran wishes to 
pursue his claim involving the teeth, the 
RO/AMC must ask the veteran:

(1)  If he is seeking to reopen his claim 
for purposes of an award of disability 
compensation benefits for certain teeth.

(2)  If he is seeking a compensable 
evaluation for a dental disability for 
certain teeth.

(3)  If he is seeking a restoration for 
dental treatment for certain teeth.

The response(s) received from the veteran 
should be included in the claims folder 
for review.  

b.  If and only if the veteran wishes to 
pursue his claim involving the teeth, the 
RO/AMC must inform the veteran the 
difference between a grant of service 
connection for a dental injury or trauma 
versus a grant of service connection for 
dental outpatient treatment.  See 38 
C.F.R. §§ 3.381, 17.161 (2006) and 38 
U.S.C.A. § 1712 (West 2002).  Moreover, 
the RO/AMC must notify the veteran of his 
previous dental ratings (VA Form 564, 
Rating Sheet, October 8, 1946, and VA 
rating by letter, February 11, 1954), how 
those ratings affect his current claim, 
and how nonservice-connected teeth could 
be affected on a secondary basis by the 
service-connected teeth.  A copy of all 
correspondence should be included in the 
claims folder for review.  

2.  The RO/AMC should contact the veteran 
and ask that he identify all sources of 
medical treatment for the issues 
determined to be on appeal from the 
veteran's release from active duty to the 
present, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified 
regarding the issues on appeal.  Copies 
of the medical records from all sources, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.  Of particular 
interest are any and all dental treatment 
records, along with any physical 
examinations that may have been performed 
over the past sixty-plus years.  If 
requests for any private treatment 
records are not successful, the RO/AMC 
should inform the veteran of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 CFR § 3.159 
(2006).

3.  The RO/AMC is hereby put on notice 
that the veteran served in the US Army 
Reserves and the Ohio Army National 
Guard, and as such, his official 
personnel records and military health 
records may be located in many different 
locations and that any requests made 
should be to the different locales.  

The RO/AMC should contact the National 
Personnel Records Center (NPRC), and 
obtain from that various agency all of 
the veteran's service medical records, 
including retention physicals and 
treatment records.  All records and other 
relevant information are to be made part 
of the claims folder.  If the records 
cannot be obtained, this should be noted 
in the claims folder.

Also, the Department of the Army has 
reported that it has discovered Army 
Surgeon General's Office extracts of 
treatment.  The RO/AMC should 
specifically request that the NPRC search 
through these extracts concerning any 
treatment the veteran may have received 
while in the Army.

If any of the requested records have been 
"retired" and placed into storage under 
the control of either the NPRC or the 
National Archives, the RO/AMC should 
request from the appropriate agency that 
those records be activated, copies made, 
and sent to the RO/AMC.

If any of the above records cannot be 
obtained and the VA does have affirmative 
evidence that they do not exist, then the 
RO/AMC should inform the veteran of the 
records that the VA was unable to obtain, 
including what efforts were made to 
obtain them.  Also, the RO/AMC should 
inform the veteran that VA will proceed 
to decide his appeal without these 
records unless he is able to submit them.  
38 CFR § 3.159 (2006).  Allow an 
appropriate period of time within which 
to respond.  

4.  The RO/AMC should schedule the 
veteran for various specialized 
examinations in order to determine 
whether the veteran now suffers from the 
claimed disabilities, to include the 
residuals thereof.  The examiners should 
be given a copy of this remand and the 
appellant's entire claims folder.  The 
examiners should be requested to review 
the appellant's medical history prior to 
conducting the examinations and state 
that this has been accomplished.  All 
necessary tests, including those 
involving the heart and blood, should be 
conducted and the examiners should review 
the results of any testing prior to 
completion of the report.  

The appropriate examiner should express 
an opinion as to whether the veteran now 
suffers from a disorder, disability, or 
disease, and if he does, the examiner 
should also opine as to whether the 
disability is at least as likely as not 
related or secondary to the veteran's 
military service or any incidents 
therein.  If these matters cannot be 
medically determined without resort to 
mere conjuncture, this should be 
commented on by the appropriate examiner 
in the report.

The examiners must provide comprehensive 
reports including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiners' conclusions.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
condition(s) at issue, such testing or 
examination is to be accomplished prior 
to completion of the examination report.

The results proffered by the examiners 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  If the veteran suffered 
from a condition in service and the 
examiner does not believe that the 
veteran now suffers from any type of 
residual, a detailed explanation should 
be provided.  It is requested that the 
results of the examinations be typed and 
included in the claims folder for review.

5.  If and only if a determination is 
made that the veteran wishes to pursue a 
claim involving dental benefits, then the 
veteran should be afforded a VA dental 
examination.  All indicated tests and 
studies are to be performed.  The claims 
folder must be made available to the 
examiner for review, and a notation to 
the effect that this record review took 
place should be included in the report.  
The examiner should reference the VA 
rating decision of October 1946.  The 
examiner should note whether the veteran 
has lost any teeth since that rating.  
The dentist should also note whether any 
nonservice-connected teeth have been 
affected by his service- connected teeth 
resulting in some type of dental 
treatment.  Finally, the examiner should 
describe whether the veteran now needs or 
is required to have any type of VA-
allowable dental treatment and the 
dentist should note any other conditions 
of the mouth that the veteran might 
possess.  The results proffered by the 
examiner must reference the complete 
claims folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

6.  Following completion of the 
foregoing, the RO/AMC must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2006).

Thereafter, the RO/AMC should readjudicate the claims.  If 
the benefits sought on appeal remain denied, the appellant 
and the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


